United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1657
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                 Deborah Theeler

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Sioux City
                                 ____________

                          Submitted: February 29, 2016
                             Filed: March 8, 2016
                                 [Unpublished]
                                ____________

Before RILEY, Chief Judge, MELLOY and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

       Deborah Theeler appeals the denial of her motion to reduce her sentence in
accordance with Amendment 782 of the United States Sentencing Guidelines, the
retroactive “drugs minus two” amendment.
      In 2007, Theeler pleaded guilty to one count of Conspiracy to Distribute 500
grams of Methamphetamine or 50 grams of Actual Methamphetamine. Her advisory
Guidelines sentencing range was 360 months to life and her statutory minimum
sentence was 240 months. The government moved for a below-Guidelines-range
sentence pursuant to U.S.S.G. § 5K1.1, but did not move pursuant to 18 U.S.C.
§ 3553(e) to permit a sentence below the statutory minimum. The district court1
imposed the statutory minimum sentence of 240 months.

       On December 31, 2014, Theeler filed a pro se motion for a reduction to her
sentence seeking the benefit of Amendment 782 which would have resulted in an
advisory Guidelines sentencing range of 292 to 365 months. The original sentencing
judge addressed the motion and determined that, because Theeler had received a
statutory minimum sentence, a reduction was not authorized by statute.

        A court may, in some circumstances, reduce a defendant’s sentence if the
Guidelines range upon which the sentence was based is subsequently amended and
if a reduction is “consistent with applicable policy statements issued by the
Sentencing Commission.” 18 U.S.C. § 3582(c)(2). Guideline amendments, however,
do not suspend otherwise applicable statutory minimums, and “[w]ithout a
government motion, the district court is without authority to impose a sentence below
a statutory mandatory minimum sentence.” United States v. Holbdy, 489 F.3d 910,
912 (8th Cir. 2007). Here, the parties agree that the government originally moved
only pursuant to U.S.S.G. § 5K1.1, and not pursuant to § 3553(e). The district court
was and remains without authority to sentence Theeler below 240 months. Cf. United
States v. Peters, 524 F.3d 905, 907 (8th Cir. 2008) (per curiam) (reduction pursuant
to Amendment 706 unavailable where initial sentence was the statutory minimum).

      We affirm the judgment of the district court.
                      ______________________________


      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.

                                         -2-